DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claims 4, “spring” and in claim 7, “sealing element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The following claims are objected to because of the following informalities:  
A double inclusion limitation appears for the following terms that has been cited previously: In claim 1, line 4; in claim 8, line 11; and in claim 15, line 12, for “liquid medicament”. 
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 6 of this instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,569,033. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of this instant application corresponds to claim 1 of the patent.
Claim 3 of this instant application corresponds to claim 1 of the patent.
Claim 6 of this instant application corresponds to claim 1 of the patent.
	It is clear that all the elements of claims 1, 3 and 6 of this instant application are to be found in claim 1 of the patent. The difference between claims of the application and the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application is anticipated by claims of the patent as cited in the above, the claims of the application are not patentably distinct from claims of the patent.  
Claims 15-18 of this instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 14 of U.S. Patent No. 10,569,033. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 15 of this instant application corresponds to claim 11 of the patent.
Claim 16 of this instant application corresponds to claim 14 of the patent.
Claim 17 of this instant application corresponds to claim 11 of the patent.
Claim 18 of this instant application corresponds to claim 11 of the patent.
	Following the rationale of in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the phrase “the second distance is between about 5 mm and about 20 mm” and in claim 20, the phrase “the distance is between about 5 and 20 mm” are relative terms which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is advised to delete the term “about” in accordance with the contents of the disclosure.
The term “the distance” in line 23 of claim 15 lacks antecedent basis, since the first occurrence of “distance” in line 8 of claim 15 refers to a distance between the mesh and opening and “the distance” in line 23 refers to a distance between the tip and the mesh. The term “distance” in claims 19-20 require a clarification, since the claims depend on claim 15.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patton (US 2011/0168172).
Regarding claim 1, Patton discloses a dispenser (fig.1-10) for supplying a metered volume of a liquid medicament to an aerosolizing device ([0026]) comprising: a container (550) having a proximal end and a distal end (see fig.4), wherein the container is configured to store a volume of liquid medicament ([0041]); and a dispensing mechanism (dispenser such as 551 coupled to 550, see fig.4) coupled to the distal end of the container, the dispensing mechanism comprising a distal end terminating in a tip (marked 551) through which the liquid medicament is dispensed, wherein: the dispensing mechanism is configured to dispense a metered volume of the liquid medicament from the tip each time the dispensing mechanism is actuated ([0041]); an exterior surface of the distal end of the dispensing mechanism comprises an interface having a larger diameter than the tip (surface step before tip 551), the interface being configured to interact with an exterior surface of a housing of an inhaler (500) to limit an insertion depth of the tip into an opening (501) of the housing; and the dispensing mechanism is actuated by compressing the dispensing mechanism along a longitudinal axis of the container and the dispenser ([0041]).
Regarding claim 8, Patton discloses an aerosolization system (fig.1-10), comprising:  an inhaler (500) comprising: a housing (housing of 500) having a mouthpiece (105), the housing comprising an exterior surface that defines an outer periphery of the inhaler (see fig.4); an opening (501) in the exterior surface of the housing; and a vibratable mesh (108) disposed within the housing that is configured to aerosolize a metered volume of liquid medicament and that spaced a distance from the opening (see fig.1); and a dispenser (cap including 551on 550) comprising: a container (550) having a proximal end and a distal end (ends of 550), wherein the container is configured to store a volume of liquid medicament ([0041]); and a dispensing mechanism (551) coupled to the distal end of the container, the dispensing mechanism comprising a distal end terminating in a tip (551) through which the liquid medicament is dispensed, wherein: the dispensing mechanism is configured to dispense the metered volume of the liquid medicament from the tip each time the dispensing mechanism is actuated ([0042]); an exterior surface of the distal end of the dispensing mechanism comprises an interface  having a larger diameter than the tip (surface step before tip 551), the interface being configured to interact with the exterior surface of the housing of the inhaler to limit an insertion depth of the tip into the opening while the container of the  dispenser remains external to the exterior surface of the housing (see 551 and 501 in fig.4); and the dispensing mechanism is actuated by compressing the dispensing mechanism along a longitudinal axis of the container and the dispenser ([0041]). 
Regarding claim 9, Patton discloses the inhaler further comprises a reservoir (reservoir in 501) having tapered walls (502) that are configured to direct the liquid medicament onto the vibratable mesh (108).
Regarding claim 10, Patton discloses the exterior surface of the distal end of the dispensing mechanism has a taper that matches a taper of the reservoir (see shape of 551).
Regarding claim 11, Patton discloses the tapered walls are wider than the opening and the tip of the dispensing mechanism (see fig.1-2, the tapered wall are wider in order to accommodate the full insertion of the tip).
Regarding claim 12, Patton discloses the interface is disposed a first distance from the tip such that when the interface is engaged with the exterior surface of the housing of the inhaler (see distance between the tip and interface in fig.4), the tip is spaced-apart from the vibratable mesh at a second distance to prevent the tip from coming into contact with the metered volume of the liquid is dispensed into the reservoir ([0043], tip is spaced from mesh). 
Regarding claim 14, Patton discloses a cover that is positionable over the opening in a closed position, the cover being movable to expose the opening in an open position (104 in fig.4 covers 501).
Regarding claim 15, Patton discloses a method for supplying a metered volume of liquid medicament to an aerosolizing device (fig.1-10), the method comprising: providing an inhaler (500) comprising: a housing (housing of 500) having a mouthpiece (105), the housing comprising an exterior surface that defines an outer periphery of the inhaler (see fig.4); an opening in the exterior surface of the housing (501); and a vibratable mesh (108) disposed within the housing that is configured to aerosolize the metered volume of liquid medicament and that spaced a distance from the opening (see fig.1); and providing a dispenser (cap including 551 on 550) comprising: a container (550) having a proximal end and a distal end (ends of 550), wherein the container is configured to store a volume of liquid medicament ([0041]); and a dispensing mechanism (551) coupled to the distal end of the container, the dispensing mechanism comprising a distal end terminating in a tip (551) through which the liquid medicament is dispensed, wherein: an exterior surface of the distal end of the dispensing mechanism comprises an interface having a larger diameter than the tip (surface step before tip 551); inserting the tip into the opening of the inhaler until the interface of the distal end contacts the exterior surface of the housing outside of the opening to limit an insertion depth of the tip while the container of the dispenser remains external to the exterior surface of the housing (see fig.4); and compressing the dispenser to deliver a metered volume of the liquid medicament from the tip ([0041]) to the vibratable mesh while the tip remains spaced apart by the distance ([0043]).
Regarding claim 16, Patton discloses the inhaler further comprises a cover that seals the opening and the vibratable mesh; and the method further comprises moving the cover to expose the opening and the vibratable mesh (104 in fig.4 covers 501).
Regarding claim 17, Patton discloses the inhaler further comprises a reservoir (in 501) having tapered walls (502) that are configured to direct the liquid medicament onto the vibratable mesh, the tapered walls being wider than the opening and the tip of the dispensing mechanism (see fig.1).
Regarding claim 18, Patton discloses the dispenser comprises applying pressure solely to the proximal end of the container when the tip is engaged with the exterior surface of the inhaler ([0041], flexibility and squeezable container can be subject to axial pressure on to the proximal end).
Regarding claim 19, Patton discloses the interface of the exterior surface of the distal end of the dispensing mechanism has a larger diameter than the opening in the exterior surface of the housing of the inhaler to limit the insertion depth of the tip into the opening of the housing such that the tip remains spaced apart by a distance from the vibratable mesh (see fig.4 and ([0043], tip is spaced from mesh). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patton (US 2011/0168172) in view of Hagele (US 6,632,202).
Regarding claim 2, Patton discloses all the features of the invention except that the dispensing mechanism further comprises a flange that is configured to receive a force applied by a user to actuate the dispensing mechanism. However, Hagele teaches dispensing mechanism (140, 144, 134) having a flange (144) that is configured to receive a force applied by a user to actuate the dispensing mechanism (see fig.12-13-14 for the force application). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a flange as taught by Hagele into the dispenser mechanism of Patton, in order to provide a container that can be grasped and held exactly in the same manner each time it is used while providing an accurate and consistent alignment between the tip of the dispenser and the opening of the inhaler.
Regarding claim 3, Patton discloses all the features of the invention except that the exterior surface of the distal end of the dispensing mechanism tapers from the interface to the tip. However, Hagele teaches dispensing mechanism (140, 144, 134) having a tapered distal end (134). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the distal end of the Patton as such to have a tapered shape as taught by Hagele, in order to guide the liquid out effectively.
 	Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patton (US 2011/0168172) in view of Py (US 2005/0165368).
Patton is silent in disclosing the dispensing mechanism comprises a fixed portion that is coupled with a slidable portion, the fixed portion being more proximal to the container than the slidable portion; and an interface formed between the fixed portion and the slidable portion comprises a spring that biases the slidable portion away from the container; and the dispensing mechanism further comprises a valve and a metering chamber; and the valve is opened upon the slidable portion being compressed toward the fixed portion, thereby priming the dispensing mechanism by allowing the metered volume of the liquid medicament to fill the metering chamber.
However, Py teaches the dispensing mechanism (fig.1-3) comprises a fixed portion (44) that is coupled with a slidable portion (20) the fixed portion being more proximal to the container than the slidable portion (see fig.1-3); and an interface (42) formed between the fixed portion and the slidable portion comprises a spring ([0041], 42, “spring”) that biases the slidable portion away from the container (see fig.1-3); and 
the dispensing mechanism further comprises a valve (area 34, 40) and a metering chamber (38); and the valve is opened upon the slidable portion being compressed toward the fixed portion (see fig.3), thereby priming the dispensing mechanism by allowing the metered volume of the liquid medicament to fill the metering chamber (fig.1-2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify dispenser of Patton as such to include a slidable actuator with a valve as taught by Py, in order to reduce costs and/or the overall size of the housing (see Py [0072]).
 	Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patton (US 2011/0168172) in view of Ivri (US 6,085,740).
Regarding claim 6, Patton discloses all the features of the invention except the dispensing mechanism further comprises a housing cap that is configured to couple the dispensing mechanism to the container, the housing cap comprising an interior bottom surface that comprises a sloped portion, the sloped portion being sloped toward an aperture and terminating proximate the aperture so as to direct the liquid medicament into the aperture. However, Ivri teaches the commonality of having a housing cap (180) that is configured to couple the dispensing mechanism (150, 156, 196) to the container (144), the housing cap comprising an interior bottom surface that comprises a sloped portion, the sloped portion being sloped toward an aperture and terminating proximate the aperture so as to direct the liquid medicament into the aperture (see marked area 190). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the distal end of the Patton as such to include a housing cap as taught by Ivri, in order to guide the liquid out effectively.
Regarding claim 7, Patton is silent in disclosing a sealing element disposed at a junction of the container and the housing cap, the sealing element being configured to form an airtight seal between the container and the housing cap. Instead, Patton teaches seals such as (184 and 186) are commonly used in sealing the parts between the stem, valve and container. Therefore, placing a seal to between the container and the housing cap is obvious to a skill person in the art in order to provide an air tight seal device.
 	Claims 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patton (US 2011/0168172).
 	Patton is silent in disclosing the second distance is between about 5 mm and about 20 mm or  between about 5 and 20 mm. Instead, Patton teaches “In use, nozzle 551 is aligned with the opening 501 such that the drop is dispensed to the slope 503 and flows through the opening 502 to the aerosol generator. Preferably, the angle of slope 503 is greater than about 30 degrees relative to the axis of the opening 502. The diameter of opening 501 is about 10 mm to about 15 mm and the diameter of opening 502 is at least about 5 mm” (see [0043], indication of a clear distance between the generator and the tip). Therefore, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to consider a gap of about 5 mm and about 20 mm between the mesh and the tip because Applicant has not disclosed that such a distance provides an advantage, is used for a particular purpose, or solves a stated problem other than the tip to have enough room to dispense without being blocked by the mesh in which the tip of Patton does exactly the same. Furthermore, one of ordinary skill in the art, would have expected Patton’s distance, and applicant’s invention, to perform equally well with either the distance taught by Patton or the claimed distance because both distances would perform the same function of dispensing liquid. Therefore, it would have been obvious to modify Patton to obtain the invention as specified in claims 13 and 20 because such a modification would have been considered an obvious and clear alteration to the prior art of Patton.
Conclusion
The following prior arts as cited in PTO-892 are also citing significant pertinent structures or features to the applicant’s claimed invention: Langford (US 2002/0043262)
Rubin (US 2002/0073995), and Narayan (US 20030019493). It appears that the above references cite significant structures of the claimed invention such as a dispenser being attached to a container while the dispenser deliverers a medicament to an opening of an inhaler that a patient may make a use of the medication. It appears that the prior arts address the pertinent structures of the claimed invention.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754